DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/12/2022 has been entered.  Claims 1-11 have been amended and are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 8/8/2022.

Response to Arguments
As previously detailed, the Information Disclosure Statement filed 9/30/2020 has not been considered because the Written Opinion dated May 21, 2019 listed as Non-Patent Literature Document 2 has not been provided in English.  Please see below. 
Applicant’s arguments, see pages 1-3, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered but are considered moot in view of the new grounds of rejection necessitated by the amendments to the claims.  Claim 1 has been modified to detail the first group including a first cemented lens and a second cemented lens, each of the first and second cemented lenses comprises at least two lens elements cemented to each other, limitations heretofore not presented for examination in this application.  As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
Regarding the first and second cemented lenses, US 20170038570 A1 by Takato (hereinafter “Takato ‘570”) discloses an objective optical system used for endoscopic observation including a negative lens L1, a cemented lens CL1, and a cemented lens CL2.  The cemented lens CL1 includes lenses L2 and L3 and cemented lens CL2 includes lenses L6 and L7.  Takato ‘570 does not positively disclose the conditional expression recited in Claim 1.  However, US 20160370558 A1 by Takato (hereinafter “Takato ‘558”) teaches a conditional expression (12) compares a focal length of first lens L1 and the focal length of the objective optical system.  Please see the rejection under 35 U.S.C. 103 below.

Information Disclosure Statement
The information disclosure statement filed 9/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Written Opinion dated May 21, 2019 listed as Non-Patent Literature Document 2 has not been provided in English.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170038570 A1 by Takato (hereinafter “Takato ‘570”) in view of US 20160370558 A1 by Takato (hereinafter “Takato ‘558”).
Regarding Claim 1, Takato ‘570 discloses an objective optical system for an endoscope (objective optical system used for endoscopic observation), the objective optical system comprising, in order from an object side: 
a first group having a positive refractive power (first lens group having a positive refractive power); 
a second group having a negative refractive power (second lens group having a negative refractive power); and 
a third group having a positive refractive power (third lens group having a positive refractive power; [0051-52]; Fig. 1), wherein: 
at least the second group is movable along an optical axis to change magnification and perform focusing under a normal observation state and a magnified observation state (second lens group G2 moves to focus during normal observation and proximity magnifying observation along axis Ax; [0063]; Fig. 1), 
the first group includes, in order from the object side: 
a plano-concave negative lens with a flat surface directed to the object side (negative lens L1); 
a first cemented lens (cemented lens CL1); and 
a second cemented lens (cemented lens CL2), 
each of the first and second cemented lenses comprises at least two lens elements cemented to each other (cemented lens CL1 includes lenses L2 and L3 and cemented lens CL2 includes lenses L6 and L7; [0058]; Fig. 1).
However, Takato ‘570 does not positively disclose the following conditional expression (1) is satisfied: -3.6 < f1/fz1 < -2 (1) where f1 denotes a focal length of the plano-concave negative lens, and fz1 denotes a focal length of the entire objective optical system for an endoscope in the normal observation state.
Takato ‘558 teaches an objective optical system with first unit G1 having a positive refractive power and including first lens L1 having a negative refractive power ([0034-36]; Fig. 1A).  A conditional expression (12) compares a focal length of first lens L1 and the focal length of the objective optical system ([0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Takato ‘570 with the focal length conditions taught by Takato ‘558 with the benefit of correcting a curvature of field to secure an appropriate angle of field (Takato ‘558 [0121]).
Regarding Claim 2, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein: 
the third group includes (third lens group G3), in order from the object side: 
a first positive lens (positive lens L10); 
a second positive lens (positive lens L11); and 
a third cemented lens comprising a third positive lens and a negative lens cemented to each other (cemented lens CL4 includes positive lens L12 and negative lens L13; Takato ‘570 [0068]; Fig. 1).
However, Takato ‘570 as modified by Takato ‘558 does not positively teach the following conditional expressions (2) and (3) are satisfied: -5 < f5/f7 < -1 (2); -5 < f6/f7 < -0.3 (3); where f5 denotes a focal length of the object-side positive lens of the third group, f6 denotes a focal length of the image-side positive lens of the third group, and f7 denotes a focal length of the cemented lens of the third group.
Takato ‘558 further teaches conditional expression (7) which provides a range for the ratio of a single lens of the third unit to a cemented lens of the third unit ([0093-96]).  The positive lenses L10 and L11 disclosed by Takato ‘570, when compared to the focal length of the cemented lens of the third group as taught by Takato ‘558, would result in a negative number in the range taught by Takato ‘558.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Takato ‘570 in view of Takato ‘558 with the focal length conditions taught by Takato ‘558 with the benefit of favorably correcting a chromatic aberration (Takato ‘558 [0097]).
Regarding Claim 3, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, however does not positively teach wherein the following conditional expression (4) is satisfied: 2.1 < Ls/Bk < 5 (4) where Ls denotes a movement distance of the second group from the normal observation state to the magnified observation state, and Bk denotes a distance from a final surface of the objective optical system to an image plane along the optical axis.
Takato ‘558 further teaches conditional expression (1) relating movement of the second unit to the focal length of the objective system.  In numerical Example 1, the object distance is 4.28 mm in the close observation state ([0040-44, 210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Takato ‘570 in view of Takato ‘558 with the movement distance taught by Takato ‘558 with the benefit of avoiding an excessively large amount of movement of the second unit (Takato ‘558 [0044]).
Regarding Claim 4, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein the following conditional expression (5) is satisfied: 0.8 < FFz3/fz3 < 4 (5) where, FFz3 denotes a distance from a front focal point of the objective optical system in the magnified observation state to a surface of the objective optical system positioned nearest to the object, and fz3 denotes a focal length of the entire objective optical system in the magnified observation state (the object distance used in an intermediate state of magnification is 1.88 mm as compared to the focal length of 1.55 mm; Takato ‘570 Example 1; [0269]).
Regarding Claim 10, Takato ‘570 as modified by Takato ‘558 teaches an image pickup apparatus comprising the objective optical system according to claim 1 (image pickup optical system including the objective optical system; Takato ‘570 [0070]).
Regarding Claim 11, Takato ‘570 as modified by Takato ‘558 teaches an endoscope comprising the objective optical system according to claim 1 (objective optical system of an endoscope; Takato ‘570 [0051]).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘570 in view of Takato ‘558 as applied to claims 1, 2 above, and further in view of US 20080180809 A1 by Igarashi (hereinafter “Igarashi”).
Regarding Claim 5, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 2, however does not positively teach wherein the following conditional expression (6) is satisfied: -6 < f7/f3 < -0.5 (6) where, f3 denotes a focal length of the second cemented lens.
Igarashi teaches an objective optical system including lens components with conditionally related focal lengths.  An image-side lens component of the rear lens group has a focal length fUR, which is related to a focal length fTF of the entire objective optical system by Condition (7).  Further, a focal length fU1 of the first lens component is related to fTF by Condition (2) ([0071, 116]).  The numerical ranges disclosed by each of the conditions taught by Igarashi as well as the conditional expression (7) taught by Takato ‘558 detailed above could be combined into a condition that relates the focal length of the rear lens group to the focal length of the first lens component.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Takato ‘570 in view of Takato ‘558 with the focal lengths taught by Igarashi with the benefit of creating a high-precision endoscope system (Igarashi [0075]).
Regarding Claim 7, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein a lens positioned second from the object side in the first lens group has a focal length of fG1L2 and is compared to the focal length of the overall objective optical system by conditional expression (6) (Takato ‘570 [0107-0109]).  
However, Takato ‘570 as modified by Takato ‘558 does not positively teach the following conditional expression (8) is satisfied: -8 < f2/f3 < -1 (8) where f2 denotes a focal length of the first cemented lens, and f3 denotes a focal length of the second cemented lens.
Igarashi teaches an objective optical system including lens components with conditionally related focal lengths.  An image-side lens component of the rear lens group has a focal length fUR, which is related to a focal length fTF of the entire objective optical system by Condition (7).  Further, a focal length fU1 of the first lens component is related to fTF by Condition (2) ([0071, 116]).  The numerical ranges disclosed by each of the conditions taught by Igarashi as well as the conditional expression (6) taught by Takato ‘570 detailed above could be combined into a condition that relates the focal length of the rear lens group to the focal length of the first lens component.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Takato ‘570 in view of Takato ‘558 with the focal lengths taught by Igarashi with the benefit of creating a high-precision endoscope system (Igarashi [0075]).

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘570 in view of Takato ‘558 as applied to claim 1, and further in view of US 20160131878 A1 by Nomura (hereinafter “Nomura”).
Regarding Claim 6, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein a lens positioned second from the object side in the first lens group has a focal length of fG1L2 and is compared to the focal length of the overall objective optical system by conditional expression (6) (Takato ‘570 [0107-0109]).  
However, Takato ‘570 as modified by Takato ‘558 does not positively teach the following conditional expression (7) is satisfied: -30 < f2/fz1 < -1 (7) where f2 denotes a focal length of the first cemented lens.
Nomura teaches a fixed focal-length lens system with a second lens element 12 in lens group G1.  As shown in Fig. 1, element 12 has a convex surface on the object side adjacent to the concave surface of negative lens element 11 ([0074]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system taught by Takato ‘570 in view of Takato ‘558 with the focal length of the second lens element taught by Nomura with the benefit of suppressing the occurrence of astigmatism (Nomura [0074]).
Regarding Claim 9, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein the third group includes a third cemented lens comprising a biconcave negative lens (cemented lens CL4 includes positive lens L12 and negative lens L13; Takato ‘570 [0068]; Fig. 1).
However, Takato ‘570 as modified by Takato ‘558 does not positively teach the following conditional expression (10) is satisfied: 0.1 < SF72 < 0.9 (10) where SF72 denotes a shaping factor of the biconcave negative lens, and when r72 is a radius of the object-side curvature of the biconcave negative lens and r73 is a radius of the image-side curvature of the biconcave negative lens, SF72 = (r72+r73) / (r72-r73).
Nomura teaches a fixed focal-length lens system with lens groups G1, G2, and G3.  Biconcave negative lens element 21 is cemented to biconvex positive lens element 22 ([0064-68]; Fig. 1).  Further, the shaping factor for a negative lens is determined by the equation SF(L1) = (L1R1+L1R2) / (L1R1−L1R2) for the case of negative lens L1 ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system taught by Takato ‘570 in view of Takato ‘558 with the biconcave negative lens taught by Nomura with the benefit of performing macro photography and including an intermediate telephoto angle-of-view (Nomura [0073]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘570 in view of Takato ‘558 as applied to claim 1, and further in view of US 20160077309 A1 by Ohashi et al. (hereinafter “Ohashi”).
Regarding Claim 8, Takato ‘570 as modified by Takato ‘558 teaches the objective optical system according to claim 1, wherein the third group includes a lens with a flat surface cemented to a cover glass and directed to an image plane (parallel-plate F2 with a flat surface stuck to cover glass CG; Takatp ‘570 [0070]; Fig. 1).
However, Takato ‘570 as modified by Takato ‘558 does not positively teach a plano-convex lens cemented to the cover glass, and a following conditional expression (9) is satisfied: -10 < f8/f1 < -0.5 (9) where f8 denotes a focal length of the positive lens cemented to the cover glass, and f1 denotes the focal length of the plano-concave negative lens.  
Ohashi teaches an image forming lens with lens groups G1, G2, G3, and cover glass of an image sensor CG.  As shown in Figs. 1A-C, a lens L32 in lens group G3 has a convex surface on the object side of the system.  Further, the image forming lens has a focal length of approximately 35 mm according to a first provided numerical example ([0235]; Figs. 1A-C).  The focal length of the lens L32, when compared to the focal length of the plano-concave negative lens as disclosed by Takato ‘558, would result in a negative number in the provided range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system taught by Takato ‘570 in view of Takato ‘558 with the concavity of the lens as taught by Ohashi with the benefit of performing focusing on an infinite distance object (Ohashi [0235]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795